******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       MAUREEN LISKO v. MICHAEL LISKO
                 (AC 36693)
               Gruendel, Sheldon and West, Js.
        Argued March 9—officially released July 28, 2015

(Appeal from Superior Court, judicial district of New
  Haven, Hon. John C. Flanagan, judge trial referee
  [dissolution judgment]; Morgan, J. [child support
                 arrearage motion].)
 Gerald H. Kahn, for the appellant (defendant).
  Maureen Lisko, self-represented, the appellee
(plaintiff).
                         Opinion

   SHELDON, J. This appeal arises from a postdissolu-
tion order regarding child support for the parties’ minor
child. The defendant, Michael Lisko, appeals from the
judgment of the trial court ordering him to pay the sum
of $4246 to the plaintiff, Maureen Lisko, as the arrearage
due to her on his child support obligation. On appeal,
the defendant claims that the trial court erred in failing
to reduce the amount of the arrearage by the amount
of dependency benefits paid directly to the plaintiff, as
custodian of and representative payee for the child, by
the Social Security Administration, as additional sup-
port for the child in light of the awarding of Social
Security disability benefits to the defendant. The court
instead determined that the defendant had obligated
himself to pay the entire arrearage to the plaintiff based
upon the parties’ prior agreement, which had been
adopted as an order of the court. We affirm the judg-
ment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The marriage of the
parties was dissolved on April 10, 2007. Pursuant to
the judgment of dissolution, the parties had joint legal
custody of their minor children, the primary residence
of the children was with the plaintiff, and the defendant
was to pay child support in the amount of $121 per
week. On August 13, 2009, on the defendant’s first
motion to modify, the child support order was reduced
by court order to $70 per week. On October 29, 2009,
on the defendant’s second motion to modify, the parties
entered into an agreement regarding the payment of
child support, which became an order of the court.
Pursuant to that agreement, the defendant’s child sup-
port payments were adjusted to permit him to pay only
half of his $70 weekly child support obligation on an
ongoing basis to the plaintiff, while the remaining half
accrued as an arrearage, on condition that the accumu-
lating arrearage was to be paid in full upon the first of
two events to occur: the defendant obtaining full-time
employment or his receipt of retroactive Social Security
disability benefits. The defendant never obtained full-
time employment, but sometime in 2013, his application
for Social Security disability benefits was approved,
whereupon the Social Security Administration issued
lump sum retroactive benefit checks, both to the defen-
dant, as the qualified claimant, and to the plaintiff, as
the representative payee for the parties’ son.1
  On November 14, 2013, the parties returned to court
on the defendant’s motion to determine the arrearage
that he owed to the plaintiff for past due child support
that had accrued since October 29, 2009. The parties
agreed, inter alia, that the total amount of the arrearage
was $4246, but they could not resolve their dispute as
to whether the dependency benefits paid directly to the
plaintiff on behalf of the parties’ son should be credited
to the defendant to reduce the amount he owed to the
plaintiff. The court heard argument on that issue and
the parties filed postargument briefs in support of their
respective positions.
   On February 14, 2014, the court issued a memoran-
dum of decision, in which it concluded that, although
our precedent allows for the reduction of arrearages
for child support based upon direct payments of depen-
dency benefits to or on behalf of minor children, the
defendant in this case had entered into an agreement
under which he agreed to pay his entire child support
arrearage from his own funds. The court thus deter-
mined that the defendant’s arrearage had not been satis-
fied by the payment of dependency benefits to the
plaintiff by the Social Security Administration, and
ordered the defendant to pay the entire arrearage from
his own funds in accordance with the parties’ November
14, 2013 agreement. This appeal followed.
   The defendant claims that the trial court erred in
determining that the payment of dependency benefits
by the Social Security Administration to the plaintiff
on behalf of the parties’ minor child did not satisfy the
child support arrearage that he owed to the plaintiff.
The defendant contends that the law mandates that
social security dependency benefits be credited against
child support obligations. Our Supreme Court has
explained: ‘‘The characterization of dependency bene-
fits as a substitute for the disabled party’s lost income
has been identified as the basis for allowing a credit to
the noncustodial parent toward his or her child support
obligation. The majority view . . . regards social secu-
rity benefits [paid to dependent children] as earnings
of the contributing parent and, for this reason, allows
benefits paid to a child on the parent’s behalf to be
credited toward child support obligations.’’ (Internal
quotation marks omitted.) Jenkins v. Jenkins, 243
Conn. 584, 592, 704 A.2d 231 (2004).
   Although Jenkins and other authority cited by the
defendant permit an offset or adjustment to a party’s
child support obligation based upon dependency bene-
fits paid directly to the minor child, neither those cases,
nor any other authority of which we are aware, state
that such a credit is in fact required.2 The trial court
acknowledged the precedent allowing for such an off-
set, but, nevertheless found that the benefits received
by the plaintiff on behalf of the parties’ minor child
should not be credited toward the defendant’s arrearage
because the court’s previous order, entered pursuant
to an agreement between the parties, provided that
the arrearage ‘‘would be paid to the plaintiff by the
defendant once he received his disability benefits pay-
ment from the [Social Security Administration].’’
(Emphasis in original.)
  The defendant’s brief is devoid of any analysis as
to the effect, if any, of the parties’ October 29, 2009
agreement, upon which the trial court relied in rejecting
his claim for a credit against the arrearage in the amount
of the paid dependency benefits. The defendant argues
instead that ‘‘[t]o distinguish between payments made
by the defendant’s own hand and payments made by
the Social Security Administration from the defendant’s
Social Security account is to exalt form over substance
and to ignore the purpose of the Social Security Act.’’
We disagree.
   ‘‘In domestic relations cases, [a] judgment rendered
in accordance with . . . a stipulation of the parties
is to be regarded and construed as a contract. . . .
Accordingly, [o]ur resolution of the [plaintiff’s] claim
is guided by the general principles governing the con-
struction of contracts. A contract must be construed to
effectuate the intent of the parties, which is determined
from the language used interpreted in the light of the
situation of the parties and the circumstances con-
nected with the transaction. . . . [T]he intent of the
parties is to be ascertained by a fair and reasonable
construction of the written words and . . . the lan-
guage used must be accorded its common, natural and
ordinary meaning and usage where it can be sensibly
applied to the subject matter of the contract. . . .
   ‘‘Where the language of the contract is clear and
unambiguous, the contract is to be given effect
according to its terms. A court will not torture words
to import ambiguity where the ordinary meaning leaves
no room for ambiguity . . . . Similarly, any ambiguity
in a contract must emanate from the language used in
the contract rather than from one party’s subjective
perception of the terms. . . . [T]he mere fact that the
parties advance different interpretations of the lan-
guage in question does not necessitate a conclusion
that the language is ambiguous. . . . [I]n construing
contracts, we give effect to all the language included
therein, as the law of contract interpretation . . . mili-
tates against interpreting a contract in a way that ren-
ders a provision superfluous. . . . If a contract is
unambiguous within its four corners, intent of the par-
ties is a question of law requiring plenary review. . . .
When the language of a contract is ambiguous, the
determination of the parties’ intent is a question of fact,
and the trial court’s interpretation is subject to reversal
on appeal only if it is clearly erroneous. . . . To iden-
tify and to apply the appropriate standard of review,
we must, therefore, initially determine whether the
agreement . . . was unambiguous.’’ (Internal quota-
tion marks omitted.) Marshall v. Marshall, 151 Conn.
App. 638, 640–41, 97 A.3d 1 (2014).
  The parties’ October 29, 2009 agreement provided, in
relevant part, as follows: ‘‘The [defendant] will pay the
accrued amount to the [plaintiff], in full, on the first to
occur of the following: (a) the [defendant’s] obtaining
full-time employment, payment of accrued support to
be received within one month of the [defendant’s] first
paycheck, [or] (b) [t]he [defendant] receiving his check
for retroactive Social Security disability benefits, pay-
ment of accrued support to be received within seven
days of the [defendant’s] receipt of such check.’’
(Emphasis added.)
   The plain language of the parties’ agreement contem-
plated that if the defendant qualified for retroactive
Social Security disability benefits, he would pay in full
the accrued arrearage owed to the plaintiff within seven
days of receiving his retroactive disability check. Pursu-
ant to this agreement, and the court order into which
it was incorporated, the defendant’s obligation to pay
his entire child support arrearage was to be triggered
by his receipt of that check. The agreement makes no
mention whatsoever of the plaintiff’s receipt of depen-
dency benefits, or of how, if at all, her receipt of such
benefits would affect the amount of the defendant’s
required payment.3 The absence of any reference to the
dependency benefit, itself, reinforces the plain language
of the agreement, which required the defendant to pay
the arrearage in full within seven days of receiving
his check.
   To be sure, without the parties’ agreement, the defen-
dant may have been entitled, under our case law, to have
the dependency benefits paid to the plaintiff credited to
the amount of his child support arrearage. The parties’
October 29, 2009 agreement, however, makes this case
purely one of contractual interpretation, and thus we
are bound to give effect to the plain and unambiguous
language that the parties used in drafting that
agreement. ‘‘[C]ourts do not unmake bargains unwisely
made. Absent other infirmities, bargains moved on cal-
culated considerations, and whether provident or
improvident, are entitled nevertheless to sanctions of
the law. . . . Although parties might prefer to have the
court decide the plain effect of their contract contrary
to the agreement, it is not within its power to make a
new and different agreement; contracts voluntarily and
fairly made should be held valid and enforced in the
courts.’’ (Emphasis omitted; internal quotation marks
omitted.) Tallmadge Bros., Inc. v. Iroquois Gas Trans-
mission System, L.P., 252 Conn. 479, 505–506, 746 A.2d
1277 (2000).
  Both parties make arguments as to what they
intended in entering into the October 29, 2009
agreement. As noted, however, simply advancing alter-
native interpretations of contractual language does not
render that language ambiguous. Because the language
of that agreement is unambiguous, we are constrained
by its plain meaning. We thus agree with the trial court’s
determination that the defendant’s arrearage owed to
the plaintiff was not satisfied by the dependency benefit
paid directly to the plaintiff by the Social Security
Administration on behalf of the parties’ minor child.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The Social Security Administration also issued a retroactive dependency
benefit to the parties’ daughter, who had reached the age of majority in
March, 2013. That payment is not at issue on appeal.
   2
     We note that the defendant’s current support order was reduced to zero
at the November 14, 2013 hearing because he received an adjustment to his
obligation by the amount that the minor child would be receiving as a
dependency benefit. This order was entered pursuant to an agreement by
the parties in accordance with the child support guidelines.
   3
     We note that the defendant’s disability benefit is not impacted by the
payment by the Social Security Administration of a dependency benefit. He
receives 100 percent of his share regardless of how many dependents he
has. In other words, although the dependency benefit is derived from the
defendant’s entitlement to disability benefits, it is not actually coming from
the defendant. The minor child’s entitlement to the dependency benefit is
separate and apart from the defendant’s disability benefits. See 42 U.S.C.
§ 402 (d) (2).